      Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS
                                KANSAS CITY DIVISION

FRED NEKOUEE, individually,                      :
                                                 :
              Plaintiff,                         :
                                                 :
vs.                                              : Case No. 2:19-cv-02737
                                                 :
NEIMAN PLAZA. LLC,                               :
a Kansas limited liability company;              :
                                                 :
and                                              :
                                                 :
FAMILY DOLLAR, INC., a North Carolina            :
corporation;                                     :
                                                 :
            Defendants.                          :
_______________________________________/

                                        COMPLAINT
                                 (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, as a mobility impaired individual

(sometimes referred to as “Plaintiff”), hereby sues the Defendants, NIEMAN PLAZA. LLC, a

Kansas limited liability company; and FAMILY DOLLAR, INC., a North Carolina limited

liability company (sometimes referred to as “Defendants”); for injunctive relief, and attorney’s

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. (“ADA”).

       1.     Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.     Defendant NIEMAN PLAZA. LLC owns the Nieman Plaza at and near 6220

Nieman Road, Shawnee, Kansas 66203, in Johnson County (“Nieman Plaza”).

       3.      Defendant FAMILY DOLLAR, INC.’s store is located in the Nieman Plaza
      Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 2 of 24




(“Family Dollar”).

       4.      Pet Stop is located in the Nieman Plaza.

       5.      Sarpino’s Pizzeria is located in the Nieman Plaza.

       6.      Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the Nieman Plaza. The Defendants’ Nieman Plaza, Family Dollar, Pet Stop, and

Sarpino’s Pizzeria are located in and do business within this judicial district.

       7.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

       8.      Defendants each own, lease, lease to, or operate a place of public accommodation

as defined by the ADA, 42 U.S.C. § 12181(7)(E), and the regulations implementing the ADA, 28

CFR 36.201(a) and 36.104.

       9.      The Nieman Plaza is a shopping center.

       10.     The Nieman Plaza is a place of public accommodation.

       11.     Family Dollar is a place of public accommodation.

       12.     Pet Stop is a place of public accommodation.

       13.     Sarpino’s Pizzeria is an establishment serving food and drink.           42 U.S.C. §

12181(7)(B).

       14.     Sarpino’s Pizzeria is a place of public accommodation.

       15.     Defendants are each responsible for complying with the obligations of the ADA.

       16.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis, weak limbs, and requires the use of a wheelchair for mobility.



                                                  2
       Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 3 of 24




       17.     Mr. Nekouee travels to the Kansas City area every three to six months to accompany

his brother at heavy equipment auctions, or to visit heavy equipment dealerships, where he assists

his brother compare prices to equipment available in other areas, or to help his brother evaluate

whether to buy or sell heavy equipment, or to visit his uncle or cousin who live in such area.

       18.     Fred Nekouee has visited, bought goods, and sought to avail himself of the services

at the Nieman Plaza which forms the basis of this lawsuit on July 14, 2018; February 2, 2019; and

May 12, 2019, and he observed the Nieman Plaza again on September 14, 2019, and he plans to

return to the property to avail himself of the goods and services offered to the public at the property

since it is close to and convenient to the heavy equipment auction and dealerships, and to his uncle

and cousin he visits in the Kansas City area.

       19.      He visited the Kansas City area in March 2018, July 2018, February 2019, May

2019 and September 2019 and he has plans to return to the Kansas City area in December 2019 or

February or March 2020.

       20.       Fred Nekouee visited and bought goods at Family Dollar on July 14, 2018;

February 2, 2019, and May 12, 2019.

       21.       Fred Nekouee visited and bought goods at Pet Stop on July 14, 2018 and on

February 2, 2019.

       22.      Fred Nekouee visited and bought food at Sarpino’s Pizzeria on July 14, 2018 and

on May 12, 2019.

       23.       Fred Nekouee plans to return to the Nieman Plaza to avail himself of the goods

and services offered to the public at the Nieman Plaza, Family Dollar, Pet Stop, and Sarpino’s

Pizzeria.

       24.      The Plaintiff has definite plans to return to the area and to the Nieman Plaza,



                                                  3
       Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 4 of 24




Family Dollar, Pet Stop, and Sarpino’s Pizzeria in December 2019 or February or March 2020.

        25.     The Nieman Plaza, Family Dollar, Pet Stop, and Sarpino’s Pizzeria are close to the

hotels he stays at in the area and are close to the heavy equipment auction and dealerships he visits.

        26.    The Plaintiff likes the broad range of inexpensive household items for sale at Family

Dollar in the Nieman Plaza.

        27.    The Plaintiff plans to return to Family Dollar to shop.

        28.    The Plaintiff likes the goods at Pet Stop.

        29.    The Plaintiff plans to return to Pet Stop to buy items for pets.

        30.    The Plaintiff likes the food at Sarpino’s Pizzeria.

        31.    The Plaintiff plans to return to Sarpino’s Pizzeria to eat.

        32.    For the reasons set forth in paragraphs 17-31 and 45, Fred Nekouee plans to return

to the Nieman Plaza.

        33.    The Plaintiff has encountered architectural barriers at the Nieman Plaza.

        34.    The barriers to access that the Plaintiff encountered at the Nieman Plaza have

endangered his safety, impaired his ability or those accompanying him to park a vehicle, impaired

his ability to access the Nieman Plaza, and have impaired his use of the restrooms there.

        35.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        36.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

        37.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.



                                                  4
        Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 5 of 24




        38.        On his visit to Nieman Plaza, the Plaintiff encountered excessively steep slopes in

its parking lot.

        39.        The cross slopes of the access aisles serving the parking spaces for disabled patrons

in front of Family Dollar are steeper than 1:48 and also steeper than 3.1%.

        40.        The cross slope of the walking surface in front of Family Dollar on the accessible

route to the entrance of Family Dollar is steeper than 1:48 and also steeper than 3.1%.

        41.        The Plaintiff encountered and observed barriers to access in the restroom in Pet

Stop.

        42.        The Plaintiff encountered and observed barriers to access in the restroom in

Sarpino’s Pizzeria.

        43.        The Plaintiff is deterred from visiting the Nieman Plaza even though he enjoys its

goods, because of the difficulties he will experience there until the Nieman Plaza is made

accessible to him in a wheelchair.

        44.        Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to the Nieman

Plaza as described but not necessarily limited to the allegations in paragraph 50 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendants.

        45.        Fred Nekouee desires to visit the Nieman Plaza not only to avail himself of the

goods and services available at the Nieman Plaza but to assure himself that the Nieman Plaza is in

compliance with the ADA so that he and others similarly situated will have full and equal

enjoyment of the Nieman Plaza without fear of discrimination.

        46.        The Defendants have discriminated against the individual by denying him access



                                                     5
      Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 6 of 24




to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       47.      The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       48.       Physical conditions that exist at the Nieman Plaza are accurately described in each

romanette “(i)” in each lettered subparagraph of paragraph 50 below

       49.       Preliminary inspections of the Nieman Plaza show that violations of the ADA exist

as set forth in paragraph 50 below.

       50.       The violations of the ADA that Fred Nekouee personally encountered or observed

at the Nieman Plaza include, but are not limited to:

        PARKING

             a. (i) In the parking lot, one of the parking spaces for disabled patrons in front of PPG
       Paints does not have upright signage with the International Symbol of Accessibility. (ii)

       For this parking space, there are no upright signs with the International Symbol of

       Accessibility, in violation of Federal Law 2010, ADAAG §§ 502.6 and 703.7.2.1. (iii)

       The Plaintiff observed this lack of upright signage, and it deters him from visiting the

       Nieman Plaza. (iv) The action required to install upright signage with the International

       Symbol of Accessibility is easily accomplishable and able to be carried out without much

       difficulty or expense.

             b. (i) In the parking lot, one of the parking spaces for disabled patrons in front of
       Vape does not have upright signage with the International Symbol of Accessibility. (ii)


                                                   6
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 7 of 24




For this parking space, there are no upright signs with the International Symbol of

Accessibility, in violation of Federal Law 2010, ADAAG §§ 502.6 and 703.7.2.1. (iii)

The Plaintiff observed this lack of upright signage, and it deters him from visiting the

Nieman Plaza. (iv) The action required to install upright signage with the International

Symbol of Accessibility is easily accomplishable and able to be carried out without much

difficulty or expense.

   c. (i) In the parking lot in front of Vape, the section of the parking space for disabled
patrons furthest from the building has a running slope steeper than 1:48 and steeper than

3.1%. (ii) This section of the parking space for disabled patrons has a running slope

steeper than 1:48 and steeper than 3.1%, in violation of Federal Law 2010, ADAAG §

502.4. (iii) The Plaintiff observed the slope of this parking space for disabled patrons, and

it deters him from visiting the Nieman Plaza. (iv) The action required to reduce the slope

of this parking space is easily accomplishable and able to be carried out without much

difficulty or expense.

   d. (i) In the parking lot in front of Family Dollar, the section of the parking space for
disabled patrons furthest from the building and to the right of the access aisle (oriented as

one faces the building) has a running slope steeper than 1:48 and steeper than 3.1%. (ii)

This section of the parking space for disabled patrons has a running slope steeper than 1:48

and steeper than 3.1%.In the parking lot, in violation of Federal Law 2010, ADAAG §

502.4. (iii) The Plaintiff encountered the slope of this parking space for disabled patrons,

it made his wheelchair unstable, and it deters him from visiting the Nieman Plaza and

Family Dollar. (iv) The action required to reduce the slope of this parking space is easily

accomplishable and able to be carried out without much difficulty or expense.


                                          7
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 8 of 24




   e. (i) In the parking lot in front of Family Dollar, the section of the parking space for
disabled patrons furthest from the building and to the left of the access aisle (oriented as

one faces the building) has a running slope steeper than 1:48 and steeper than 3.1%. (ii)

This section of the parking space for disabled patrons has a running slope steeper than 1:48

and steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 502.4. (iii) The

Plaintiff encountered the slope of this parking space for disabled patrons, it made his

wheelchair unstable, and it deters him from visiting the Nieman Plaza and Family Dollar.

(iv) The action required to reduce the slope of this parking space is easily accomplishable

and able to be carried out without much difficulty or expense.

   f. (i) In the parking lot in front of Family Dollar, the front section (closer to the
building) of the parking space for disabled patrons with van access signage has a cross

slope steeper than 1:48 and steeper than 3.1%. (ii) This section of the parking space for

disabled patrons has a cross slope steeper than 1:48 and steeper than 3.1%, in violation of

Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered the slope of this

parking space for disabled patrons, it made his wheelchair unstable, and it deters him from

visiting the Nieman Plaza and Family Dollar. (iv) The action required to reduce the slope

of this parking space is easily accomplishable and able to be carried out without much

difficulty or expense.

   g. (i) In the parking lot in front of PPG Paints, the front section (closer to the building)
of the parking space for disabled patrons has a running slope steeper than 1:48 and steeper

than 3.1%. (ii) This section of the parking space for disabled patrons has a running slope

steeper than 1:48 and as steep as about 5%, in violation of Federal Law 2010, ADAAG §

502.4. (iii) The Plaintiff encountered the slope of this parking space for disabled patrons,


                                          8
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 9 of 24




it made his wheelchair unstable, and it deters him from visiting the Nieman Plaza. (iv)

The action required to reduce the slope of this parking space is easily accomplishable and

able to be carried out without much difficulty or expense.

   h. (i) In the parking lot in front of PPG Paints, the front section (closer to the building)
of the access aisle serving the parking spaces for disabled patrons has a running slope

steeper than 1:48 and steeper than 3.1%. (ii) This section of the access aisle has a running

slope steeper than 1:48 and as steep as about 4%, in violation of Federal Law 2010,

ADAAG § 502.4. (iii) The Plaintiff encountered the slope of this access aisle for disabled

patrons, it made his wheelchair unstable, and it deters him from visiting the Nieman Plaza.

(iv) The action required to reduce the slope of this access aisle is easily accomplishable

and able to be carried out without much difficulty or expense.

   i.   (i) In the parking lot in front of Family Dollar, the front section (closer to the

building) of the access aisle serving the parking spaces for disabled patrons has a running

slope steeper than 1:48 and steeper than 3.1%. (ii) This section of the access aisle has a

running slope steeper than 1:48 and steeper than 10%, in violation of Federal Law 2010,

ADAAG § 502.4. (iii) The Plaintiff encountered the slope of this access aisle for disabled

patrons, it made his wheelchair unstable, and it deters him from visiting the Nieman Plaza

and Family Dollar. (iv) The action required to reduce the slope of this access aisle is easily

accomplishable and able to be carried out without much difficulty or expense.

   j.   (i) In the parking lot in front of Family Dollar, the middle section of the access

aisle serving the parking spaces for disabled patrons has a running slope steeper than 1:48

and steeper than 3.1%. (ii) This section of the access aisle has a running slope steeper

than 1:48 and as steep as about 5%, in violation of Federal Law 2010, ADAAG § 502.4.


                                          9
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 10 of 24




 (iii) The Plaintiff encountered the slope of this access aisle for disabled patrons, it made

 his wheelchair unstable, and it deters him from visiting the Nieman Plaza and Family

 Dollar.    (iv) The action required to reduce the slope of this access aisle is easily

 accomplishable and able to be carried out without much difficulty or expense.

    k. (i) The cross slope of the walking surface in front of Family Dollar is steeper than
 1:48 and is steeper than 3.1%. (ii) The cross slope of this walking surface is steeper than

 1:48 and is steeper than 3.1%, in violation of Federal Law 2010, ADAAG § 403.3. (iii)

 The Plaintiff encountered the cross slope of this walking surface in front of Family Dollar,

 and it made his wheelchair unstable. (iv) The action required to reduce the cross slope of

 this walking surface along the accessible route to Family Dollar is easily accomplishable

 and able to be carried out without much difficulty or expense.

    l.     (i) The running slope of the access ramp in front of PPG Paints is steeper than 1:12

 and steeper than 9%. (ii) The running slope of the access ramp in front of PPG Paints is

 steeper than 1:12 and is as steep as about 12%, in violation of Federal Law 2010, ADAAG

 § 405.2. (iii) The Plaintiff encountered this steep running slope of this access ramp while

 moving in his wheelchair, and he required assistance to ascend and to descend this ramp.

 (iv) The action required to reduce the running slope of this access ramp is easily

 accomplishable and able to be carried out without much difficulty or expense.

    m. (i) The slope of the curb ramp sides of the access ramp in front of PPG Paints is
 steeper than 1:10 and steeper than 11%. (ii) The slope of the curb ramp sides of the access

 ramp in front of PPG Paints is steeper than the maximum allowed slope of 1:10 (10%) and

 steeper than 20%, in violation of Federal Law 2010, ADAAG § 406.3. (iii) Due to the

 slope of these curb ramp sides, the Plaintiff’s wheelchair became unstable and he had to


                                           10
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 11 of 24




 maneuver with assistance to avoid them. (iv) The action required to reduce the slope of

 these curb ramp sides is easily accomplishable and able to be carried out without much

 difficulty or expense.

    n. (i) In the parking lot in front of Vape, the access ramp extends into the parking
 space for disabled patrons to the right of the access aisle (oriented as one faces the building)

 and into the access aisle. (ii) This access ramp extends into this parking space for disabled

 patrons to the right of the access aisle (oriented as one faces the building) and into the

 access aisle, in violation of Federal Law 2010, ADAAG §§ 406.3, 406.5 and 502.4. (iii)

 The Plaintiff encountered this access ramp, access aisle and parking space, and due to the

 extension of the access ramp into the access aisle and parking space, it made it dangerous

 for the Plaintiff to use the access aisle and he had to avoid the steep slope of the access

 ramp that extended into the parking space for disabled patrons. (iv) The action required

 to remove this access ramp and to replace it with a proper access ramp that does not extend

 into the access aisle and parking space for disable patrons is easily accomplishable and able

 to be carried out without much difficulty or expense.

    o.     (i) In the parking lot in front of ENS Chiropractic, the access or curb ramp

 projects into the access aisle. (ii) As shown in the photograph below, this curb ramp

 projects into the access aisle along the accessible route from the parking spaces for disabled

 patrons to Sarpino’s Pizzeria, in violation of Federal Law 2010, ADAAG §§406.5 and

 502.4. (iii) While moving in his wheelchair to visit Sarpino’s Pizzeria, the Plaintiff

 encountered this curb ramp which placed him in danger since it extends into the access

 aisle in the parking lot. (iv) The action required to remove this curb ramp and to replace

 it with a proper curb ramp that does not extend into the access aisle is easily accomplishable


                                           11
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 12 of 24




 and able to be carried out without much difficulty or expense.




    p. (i) In the parking lot in front of PPG Paints, the access or curb ramp projects into
 the access aisle. (ii) This curb ramp projects into the access aisle, in violation of Federal

 Law 2010, ADAAG §§ 406.5 and 502.4. (iii) While moving in his wheelchair, the

 Plaintiff encountered this curb ramp along the accessible route to Family Dollar, which

 curb ramp placed him in danger since it extends into the access aisle in the parking lot.

 (iv) The action required to remove this curb ramp and to replace it with a proper curb ramp

 that does not extend into the access aisle is easily accomplishable and able to be carried

 out without much difficulty or expense.

    FAMILY DOLLAR ENTRANCE DOOR

    q. (i) The length of time for the entrance door to Family Dollar to close from an open
 position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The length

                                           12
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 13 of 24




 of time for the entrance door to Family Dollar to close from an open position of 90 degrees

 to 12 degrees from the latch is about 3 seconds and less than the minimum required time

 of 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii) Due to the short

 time for this entrance door to Family Dollar to close, this door closed on his wheelchair

 before the Plaintiff could not make it through the door. (iv) The action required to adjust

 the door closer to this door is easily accomplishable and able to be carried out without

 much difficulty or expense.

    r.   (i) The force needed to open the entrance door to Family Dollar is greater than 5

 pounds. (ii) The force needed to open the entrance door to Family Dollar is about 9

 pounds and more than the maximum allowed force of 5 pounds (22.2 N), pertaining to the

 continuous application of force necessary to fully open a door, in violation of Federal Law

 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this entrance door, the

 Plaintiff required assistance in his wheelchair to open this door to enter Family Dollar.

 (iv) The action required to reduce the force necessary to fully open this door is easily

 accomplishable and able to be carried out without much difficulty or expense.

    RESTROOM IN PET STOP

    s. (i) The force needed to open the entrance door to the Pet Stop restroom is greater
 than 5 pounds. (ii) The force needed to open the entrance door to the Pet Stop restroom

 is about 9 pounds and more than the maximum allowed force of 5 pounds (22.2 N),

 pertaining to the continuous application of force necessary to fully open a door, in violation

 of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this

 entrance door, the Plaintiff required assistance in his wheelchair to open this door to enter

 Pet Stop. (iv) The action required to reduce the force necessary to fully open this door is


                                          13
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 14 of 24




 easily accomplishable and able to be carried out without much difficulty or expense.

    t.    (i) In the restroom in Pet Stop, a door pull is not provided on both sides of the door

 to the toilet compartment near the latch. (ii) A door pull is not provided on both sides of

 this door near the latch, in violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due

 to the lack of a door pull on the door to the accessible toilet compartment, the Plaintiff

 could not fully close the door when he used the toilet. (iv) The action required to install

 door pulls on both sides of the door to the accessible toilet compartment is easily

 accomplishable and able to be carried out without much difficulty or expense.

    u.     (i) In the restroom in Pet Stop, the operation of the latch on the accessible toilet

 compartment door requires tight grasping, pinching, or twisting of the wrist. (ii) The

 operation of this latch on this accessible toilet compartment door requires tight grasping,

 pinching, or twisting of the wrist, in violation of Federal Law 2010, ADAAG §§ 309.4 and

 404.2.7. (iii) The Plaintiff could not operate this door latch with a closed fist or loose grip.

 (iv) The action required to replace this latch (door hardware) is easily accomplishable and

 able to be carried out without much difficulty or expense.

    v. (i) In the restroom in Pet Stop, the width of the accessible toilet compartment is
 less than 60 inches. (ii) The width of this accessible toilet compartment is less than 60

 inches and is only bout 35 inches wide, in violation of Federal Law 2010, ADAAG §§

 604.8.1 and 304.3. (iii) Due to the lack of width in this toilet compartment, the Plaintiff

 could not turn his wheelchair around in this compartment. (iv) The action required to

 increase the width of this accessible toilet compartment is easily accomplishable and able

 to be carried out without much difficulty or expense.

    w. (i) In the restroom in Pet Stop, the height of the top surface of the toilet seat above


                                           14
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 15 of 24




 the floor is less than 17 inches. (ii) The height of the top surface of this toilet seat above

 the finish floor is less than 17 inches and is only about 15 inches above the finish floor, in

 violation of Federal Law 2010, ADAAG § 604.4. (iii) Due to the height of the top surface

 of this toilet seat above the floor, the Plaintiff had added difficulty transferring himself

 from his wheelchair to the toilet seat and back again. (iv) The action required to install a

 booster seat or to replace this toilet with an ADA compliant toilet is easily accomplishable

 and able to be carried out without much difficulty or expense.

    x.    (i) The accessible toilet compartment in Pet Stop does not have any grab bars.

 (ii) As shown in the photograph below, the Pet Stop does not have a rear wall grab bar and

 does not have a side wall grab bar, in violation of Federal Law 2010, ADAAG § 604.5.

 (iii) Due to the lack of any grab bars in this accessible toilet compartment, the Plaintiff

 required assistance to transfer himself from his wheelchair to the toilet and back again.

 (iv) The action required to install grab bars is easily accomplishable and able to be carried

 out without much difficulty or expense.




                                           15
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 16 of 24




     y. (i) In the restroom in Pet Stop, the drain pipe under the sink is not insulated. (ii)
 As shown in the photograph below, the water drain pipes under the sink in this restroom

 are not insulated, in violation of Federal Law 2010, ADAAG § 606.5. (iii) Due to the lack

 of insulation of this drain pipe under the sink in this restroom, the Plaintiff risked skin burns

 and injury to his legs when he used the sink. (iv) The action required to fully insulate the

 drain pipe under this sink is easily accomplishable and able to be carried out without much

 difficulty or expense.




                                            16
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 17 of 24




    z.     (i) In the restroom in Pet Stop, the operation of the faucet controls to the sink

 require tight grasping, pinching or twisting of the wrist. (ii) The operation of the faucet

 controls to this sink require tight grasping, pinching or twisting of the wrist, in violation of

 Federal Law 2010, ADAAG §§ 606.4 and 309.4. (iii) The Plaintiff tried but could not

 operate the faucet controls with a closed fist or loose grip, and he required assistance to

 turn the water on and off to wash his hands. (iv) The action required to replace these

 faucet controls is easily accomplishable and able to be carried out without much difficulty

 or expense.

    aa.     (i) In the restroom in Pet Stop, the paper towel dispenser is higher than 48 inches

 above the floor. (ii) This paper towel dispenser is higher than 48 inches above the finish

 floor and is about 64 inches above the finish floor and outside of the reach range of an

                                           17
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 18 of 24




 individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1. (iii)

 Due to its height above the floor, from his wheelchair, the Plaintiff could not obtain a paper

 towel on his own. (iv) The action required to relocate this paper towel dispenser is easily

 accomplishable and able to be carried out without much difficulty or expense.

     bb.    (i) In the restroom in Pet Stop, the bottom edge of the mirror’s reflecting surface

 is higher than 40 inches above the floor. (ii) The bottom edge of this mirror’s reflecting

 surface is higher than 40 inches above the finish floor and as high as about 44 inches above

 the finish floor, in violation of Federal Law 2010, ADAAG § 603.3. (iii) Due to the height

 of this mirror’s reflecting surface above the finish floor, the Plaintiff could not see his full

 face in this mirror while sitting in his wheelchair. (iv) The action required to relocate this

 mirror is easily accomplishable and able to be carried out without much difficulty or

 expense.

     cc.    (i) In the restroom in Pet Stop, the coat hook is higher than 48 inches above the

 floor. (ii) This coat hook is higher than 48 inches above the finish floor and is about 63

 inches above the finish floor, and outside of the reach range of an individual in a

 wheelchair, in violation of Federal Law 2010, ADAAG § 603.4. (iii) The Plaintiff

 observed the height of this coat hook above the floor, and it deters him from visiting Pet

 Stop and the Nieman Plaza. (iv) The action required to relocate this coat hook is easily

 accomplishable and able to be carried out without much difficulty or expense.

     SARPINO’S PIZZERIA

     dd.     (i) The force needed to open the entrance door to Sarpino’s Pizzeria is greater

 than 5 pounds. (ii) The force needed to open the entrance door to Sarpino’s Pizzeria is

 about 12 pounds and more than the maximum allowed force of 5 pounds (22.2 N),


                                           18
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 19 of 24




 pertaining to the continuous application of force necessary to fully open a door, in violation

 of Federal Law 2010, ADAAG § 404.2.9. (iii) Due to the force necessary to open this

 entrance door, the Plaintiff required assistance in his wheelchair to open this door to enter

 Sarpino’s Pizzeria. (iv) The action required to reduce the force necessary to fully open

 this door is easily accomplishable and able to be carried out without much difficulty or

 expense.

    ee.     (i) The length of time for the entrance door to Sarpino’s Pizzeria to close from

 an open position of 90 degrees to 12 degrees from the latch is less than 5 seconds. (ii) The

 length of time for the entrance door to Sarpino’s Pizzeria to close from an open position of

 90 degrees to 12 degrees from the latch is about 3 seconds and less than the minimum

 required time of 5 seconds, in violation of Federal Law 2010, ADAAG § 404.2.8.1. (iii)

 Due to the short time for this entrance door to Sarpino’s Pizzeria to close, this door closed

 on his wheelchair before the Plaintiff could not make it through the door. (iv) The action

 required to adjust the door closer to this door is easily accomplishable and able to be carried

 out without much difficulty or expense.

    ff.     (i) In Sarpino’s Pizzeria, the restroom does not have signage with the

 International Symbol of Accessibility.         (ii) As shown in the photograph below, this

 restroom does not have signage with the International Symbol of Accessibility, in violation

 of Federal Law 2010, ADAAG § 703.7.2.1. (iii) The Plaintiff observed this lack of

 signage with the International Symbol of Accessibility, and it deters him from eating at

 Sarpino’s Pizzeria and from visiting the Nieman Plaza. (iv) The action required to install

 signage at the entrance to this restroom with the International Symbol of Accessibility is

 easily accomplishable and able to be carried out without much difficulty or expense.


                                           19
     Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 20 of 24




             gg.   (i) In the restroom in Sarpino’s Pizzeria, the paper towel dispenser is higher than

       48 inches above the floor. (ii) This paper towel dispenser is higher than 48 inches above

       the finish floor and is about 57 inches above the finish floor and outside of the reach range

       of an individual in a wheelchair, in violation of Federal Law 2010, ADAAG § 308.2.1.

       (iii) Due to its height above the floor, from his wheelchair, the Plaintiff could not obtain a

       paper towel on his own. (iv) The action required to relocate this paper towel dispenser is

       easily accomplishable and able to be carried out without much difficulty or expense.


       51.     All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

                                                  20
      Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 21 of 24




          52.    The discriminatory violations described in paragraph 50 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

public accommodation in order to photograph and measure areas to which barriers prevented his

access.

          53.   The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

          54.    Defendants have discriminated against the individual by denying individuals access

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

          55.   Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.

          56.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is



                                                  21
      Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 22 of 24




warranted.

       57.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       58.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       59.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.


       60.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter the Nieman Plaza

and Family Dollar, the parking lot, access aisles and walkways to make those facilities readily

accessible and useable to the Plaintiff and all other persons with disabilities as defined by the ADA;

or by closing the facilities until such time as the Defendants cure their violations of the ADA.


                                                 22
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 23 of 24




 WHEREFORE, Plaintiff respectfully requests:


        a.      The Court issue a Declaratory Judgment that determines that the Defendants

 at the commencement of the subject lawsuit are in violation of Title III of the Americans

 with Disabilities Act, 42 U.S.C. § 12181 et seq.


        b.      Injunctive relief against the Defendants including an order to make all

 readily achievable alterations to the facilities; or to make such facilities readily accessible

 to and usable by individuals with disabilities to the extent required by the ADA; and to

 require the Defendants to make reasonable modifications in policies, practices or

 procedures, when such modifications are necessary to afford all offered goods, services,

 facilities, privileges, advantages or accommodations to individuals with disabilities; and to

 take such steps that may be necessary to ensure that no individual with a disability is

 excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services.


        c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

 U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


        d.      Such other relief as the Court deems just and proper, and/or is allowable

 under Title III of the Americans with Disabilities Act.




                                           23
Case 2:19-cv-02737-JAR-ADM Document 1 Filed 12/03/19 Page 24 of 24




                         DESIGNATION OF PLACE OF TRIAL

        Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby

 designates Kansas City, Kansas as the place of trial for this action.


                                    Respectfully submitted,

                                     s/Robert J. Vincze_____
                                     Robert J. Vincze (KS #14101)
                                     Law Offices of Robert J. Vincze
                                     PO Box 792
                                     Andover, Kansas 67002
                                     Phone: 303-204-8207
                                     Email: vinczelaw@att.net

                                     Attorney for Plaintiff Fred Nekouee




                                          24
